Exhibit 10.6

EXECUTION COPY

SUPPLEMENT NO. 1, dated as of December 11, 2012 (this “Supplement”), to the
Security Agreement, dated as of May 8, 2012 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
among TRAVELPORT LIMITED, a company incorporated under the laws of Bermuda
(“Holdings”), TRAVELPORT LLC, a Delaware corporation (the “Borrower”),
WALTONVILLE LIMITED, a company incorporated under the laws of Gibraltar
(“Intermediate Parent”), TDS INVESTOR (LUXEMBOURG) S.À R.L., a société à
responsabilité limitée incorporated under the laws of Luxembourg (“TDS
Intermediate Parent”), the other Subsidiaries of Holdings from time to time
party thereto and Credit Suisse AG, as Collateral Agent.

A. Reference is made to the Credit Agreement, dated as of May 8, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Holdings, Intermediate
Parent, TDS Intermediate Parent, Credit Suisse AG, as Administrative Agent,
Credit Suisse AG, as Collateral Agent, and each Lender from time to time party
thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement.

C. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans. Section 6.14 of the Security Agreement provides that
additional Restricted Subsidiaries of Holdings may become Subsidiary Parties
under the Security Agreement by execution and delivery of an instrument in the
form of this Supplement. Each of the undersigned Restricted Subsidiaries (each,
a “New Subsidiary”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Subsidiary Party under the
Security Agreement and as consideration for Loans previously made continuing to
be outstanding.

Accordingly, the Collateral Agent and each New Subsidiary agree as follows:

SECTION 1. In accordance with Section 6.14 of the Security Agreement, each New
Subsidiary by its signature below becomes a Subsidiary Party and Grantor under
the Security Agreement with the same force and effect as if originally named
therein as a Subsidiary Party and Grantor and each New Subsidiary hereby
(a) agrees to all the terms and provisions of the Security Agreement applicable
to it as a Subsidiary Party and Grantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, each New Subsidiary, as security for the payment and performance
in full of the Obligations, including the Guaranties, does hereby create and
grant to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, a security interest in and lien on all of such New
Subsidiary’s right, title and interest in, to and under the Collateral (as
defined in the Security Agreement) of such New Subsidiary. Each reference to a
“Grantor” in the Security Agreement shall be deemed to include each New
Subsidiary and each reference to a “Domestic Grantor” in the Security Agreement
shall be deemed to include any New Subsidiary that is a Domestic Subsidiary. The
Security Agreement is hereby incorporated herein by reference.



--------------------------------------------------------------------------------

SECTION 2. Each New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws, fraudulent transfer,
preference or similar laws and by general principles of equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signature of each New Subsidiary, and the Collateral Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission or other electronic image transmission (e.g. “PDF” or
“TIF” via electronic mail) shall be as effective as delivery of a manually
signed counterpart of this Supplement.

SECTION 4. Each New Subsidiary hereby represents and warrants that (a) Schedule
I attached hereto sets forth, as of the date hereof, a true and complete list of
(i) all the Pledged Equity owned by such New Subsidiary and the percentage of
the issued and outstanding units of each class of the Equity Interests of the
issuer thereof represented by the Pledged Equity owned by such New Subsidiary
and (ii) all the Pledged Debt owned by such New Subsidiary and (b) set forth
under its signature hereto is the true and correct legal name of such New
Subsidiary, its jurisdiction of formation, any organizational identification
number issued to such New Subsidiary and the location of its chief executive
office.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security Agreement.

SECTION 9. Each New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.



--------------------------------------------------------------------------------

SECTION 9. Notwithstanding anything herein to the contrary, the lien and
security interest granted to the Collateral Agent pursuant to this Supplement
and the exercise of any right or remedy by the Collateral Agent hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and this Supplement,
the terms of the Intercreditor Agreement shall govern and control.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

GALILEO INTERNATIONAL TECHNOLOGY, LLC By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Authorized Person Jurisdiction of
Formation: Delaware Address of Chief Executive Office: Braemar Court #2 Deighton
Road St. Michael, Barbados, BB 14017 GALILEO ASIA, LLC By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary
Jurisdiction of Formation: Delaware Address of Chief Executive Office: 300
Galleria Parkway Atlanta, GA 30339 GALILEO LATIN AMERICA LLC By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary
Jurisdiction of Formation: Delaware Address of Chief Executive Office: 300
Galleria Parkway Atlanta, GA 30339



--------------------------------------------------------------------------------

TRAVELPORT FINANCE MANAGEMENT LLC By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary
Jurisdiction of Formation: Delaware Address of Chief Executive Office: 300
Galleria Parkway Atlanta, GA 30339 TRAVELPORT INVESTOR LLC By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary
Jurisdiction of Formation: Delaware Address of Chief Executive Office: 300
Galleria Parkway Atlanta, GA 30339 TRAVELPORT SERVICES LLC By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary
Jurisdiction of Formation: Delaware Address of Chief Executive Office: 300
Galleria Parkway Atlanta, GA 30339



--------------------------------------------------------------------------------

TRAVELPORT INC. By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary
Jurisdiction of Formation: Delaware Address of Chief Executive Office: 300
Galleria Parkway Atlanta, GA 30339 TRAVELPORT LP, BY TRAVELPORT HOLDINGS LLC AS
GENERAL PARTNER By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary
Jurisdiction of Formation: Delaware Address of Chief Executive Office: 300
Galleria Parkway Atlanta, GA 30339



--------------------------------------------------------------------------------

TRAVELPORT LLC By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Authorized Person Jurisdiction of
Formation: Delaware Address of Chief Executive Office: Morris Corporate Center
III 300 Interpace Parkway, Building C Parsippany, New Jersey 07054
Organizational ID Number: 5249543



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent By:  

/s/ Judith E. Smith

  Name:   Judith E. Smith   Title:   Managing Director By:  

/s/ Tyler R. Smith

  Name:   Tyler R. Smith   Title:   Associate



--------------------------------------------------------------------------------

Schedule I

to the Supplement No. 1 to the

Security Agreement

EQUITY INTERESTS

 

Issuer

   Number of
Certificate    Registered
Owner    Number and
Class of
Equity Interests    Percentage
of Equity Interests                                                            

DEBT SECURITIES

 

Issuer

   Principal
Amount    Date of Note    Maturity Date                                       
     